116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,Scott D. WULLSCHLEGER, Appellant.
No. 96-3957.
United States Court of Appeals, Eighth Circuit.
June 20, 1997

Appeal from the United States District Court for the District of South Dakota.
Before, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Scott D. Wullschleger seeks to challenge the sentence imposed by the district court1 after he pleaded guilty to mail fraud.  Wullschleger agreed in his plea agreement, however, to waive his right to appeal his sentence.  See United States v. His Law, 85 F.3d 379, 379 (8th Cir.1996) (per curiam) (specifically enforcing plea agreement promise not to appeal sentence).  We will not consider Wullschleger's argument that he should not be bound by this promise because the government breached the plea agreement, as he failed to raise the alleged breach at sentencing.  Cf. United States v. Cohen, 60 F.3d 460, 462 (8th Cir.1995).


2
We therefore specifically enforce Wullschleger's promise against him by dismissing his appeal.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota